Citation Nr: 1531950	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-29 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for a low back injury with lumbosacral strain and arthritis prior to October 31, 2012, and greater than 40 percent on and after October 31, 2012.

2.  Entitlement to an increased rating greater than 20 percent for residuals of a left ankle sprain.

3.  Entitlement to an initial rating greater than 30 percent for a right shoulder rotator cuff and biceps tendon tear with scars.

4.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

Although the Veteran requested a hearing before the Board in his July 2010 substantive appeal, he withdrew his request for a Board hearing in January 2015.

The issue of entitlement to an increased evaluation for a low back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by dorsiflexion from 0 to 8 degrees with pain and plantar flexion from 0 to 10 degrees with pain with no joint ankylosis.

2.  The probative medical evidence reflects that, since the initial grant of service connection, the Veteran's right shoulder disability has been manifested by abduction to 60 degrees with pain; 90 degrees with pain; 110 degrees with pain; and 130 degrees with pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 20 percent for residuals of a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for an initial rating greater than 30 percent for a right shoulder rotator cuff and biceps tendon tear with scars have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Upon receipt of a substantially complete application for benefits, VA must notify the veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

A letter dated in April 2009 satisfied the duty to notify provisions as to claim for entitlement to an increased rating for a left ankle disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  

Prior to the initial adjudication of the Veteran's claim for entitlement to an increased rating for a left ankle disability, the RO's letter dated in April 2009 advised the Veteran of the foregoing elements of the notice requirements.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations with respect to his claims in May 2009, September 2010, July 2011, and October 2012.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examinations provided were adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's lumbar spine spondylosis, residuals of a left ankle sprain, and right shoulder rotator cuff and biceps tendon tear with scars.  Accordingly, for the foregoing reasons, the Board finds the examinations provided to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Left Ankle Disability

In a July 1988 rating decision, the RO awarded service connection for a left ankle disability, and assigned a 10 percent disability rating, effective January 12, 1988, under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In April 2009, the Veteran filed a claim seeking entitlement to an increased rating for his service-connected left ankle disability.  In a July 2009 rating decision, the RO awarded a 20 percent rating, effective April 8, 2009, under Diagnostic Code 5271.  

The Veteran's left ankle disorder is assigned a 20 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Pursuant to Diagnostic Code 5271, an evaluation of 20 percent is for application when there is marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  20 percent is the maximum rating assignable under Diagnostic Code 5271.

Diagnostic Code 5270 provides for a 30 percent evaluation when there is ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A maximum 40 percent evaluation is warranted when there is ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal ankle dorsiflexion is to 20 degrees, and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71 (Plate II) (2013).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In May 2009, the Veteran underwent a VA examination.  The Veteran reported persistent pain with weakness, swelling, stiffness, and instability.  Pain was worse with prolonged walking and standing, as well as climbing and descending stairs.  Weather change also worsened the pain.  The Veteran reported that, occasionally, he wore a left ankle brace.  Physical examination showed no warmth or swelling and no instability.  There was tenderness over the lateral malleolus, extending into the anterior aspect of the ankle.  Range of motion showed plantar flexion from 0 to 35 degrees with pain throughout.  The Veteran could not go beyond 35 degrees passively.  There was dorsiflexion from 0 to 10 degrees with pain throughout the range of motion, and could not go beyond that actively or passively.  Range of motion against resistance did increase the pain.  After repetitive motion testing for pain, weakness, fatigability, and incoordination, there was no change in range of motion.  The Veteran denied periods of left ankle pain flare-up, noting that his pain was chronic.  X-rays of the left ankle showed no significant bony abnormality.  The diagnosis was chronic left ankle sprain.

In a July 2009 notice of disagreement, the Veteran reported that he sometimes lost his footing, and sometimes falls from twisting his ankle inward.  In a December 2009 statement, the Veteran's wife reported that she worried that the Veteran's ankle would give out on him, and that he has fallen down the stairs several times.  In a December 2009 statement, G.M. noted that the Veteran was very limited in what he could do, and that he seemed to be in pain most of the time.  E.P. reported that that the Veteran was not able to walk as much, and was much less active than he used to be.

VA treatment records from 2008 through 2014 reflect complaints and treatment for left ankle pain and instability.  An April 2009 VA treatment record notes the Veteran's complaints of ankle pain.  He reported mild distress ambulating and ongoing pain.  A June 2009 treatment record notes that the Veteran had left ankle instability and tendonitis.  There was also a ganglion cyst aspiration in the left ankle.  The Veteran reported chronic left ankle pain with frequent give-way.  He noted that he frequently wore an ankle brace.  The  Veteran felt that he was unable to actively move his ankle due to weakness and decreased range of motion.  An anterior and posterior drawer test were negative for laxity, but with significant pain.  Calcaneal varus and valgus stress testing were also negative for laxity.  The physician noted that the Veteran had chronic pain in the left ankle, but examination did not indicate ligamentous instability.  Additionally, there were inconsistencies in examination, as the Veteran could perform heel and toe walking but could not actively invert and evert his ankle.  In July 2009, the Veteran reported that his left ankle kept turning out and he kept falling.  He noted that walking, climbing, or descending stairs seemed to exacerbate his pain.  In March 2010, the Veteran noted pain and swelling in the ankles.  Physical examination of the ankles showed "good" range of motion without synovitis or tenderness.  A March 2010 X-ray of the ankles showed no evidence for inflammatory arthritis.  An October 2010 record indicates that the Veteran fell earlier that month.  He noted that his left leg was asleep when he was getting out of his chair, causing him to fall, twisting his ankle.  He observed pain and swelling in his ankle.  Examination showed no warmth or redness, mild swelling, pain on palpation, pain on range of motion, and no instability.  The diagnosis was ankle sprain.

In July 2011, the Veteran underwent a VA examination.  The Veteran reported left ankle instability and weakness with pain on standing or any movement.  There was limited movement in the left ankle.  The Veteran reported that he was able to perform activities of daily living, but that they were painful.  The Veteran rated the pain in his ankle as a 9/10.  The Veteran denied using a cane for ambulation, but reported that he used ankle braces.  Range of motion revealed dorsiflexion from 0 to 8 degrees and plantar flexion from 0 to 38 degrees.  There was no additional limitation of motion with three repetitions.  Left ankle range of motion testing was reported as "not significantly abnormal" and the examiner concluded that the Veteran's Left ankle condition has not worsen[d]."  A July 2011 MRI of the left ankle was normal, except for marked thickening of the remaining fibers of the anterior talofibular ligament, probably the result of an old partial tear.

A July 2011 SSA decision awarded SSA disability benefits, effective November 30, 2009, based upon various disabilities, but not based upon the Veteran's left ankle disability.

In October 2012, the Veteran underwent another VA ankle examination.  The Veteran reported left ankle pain with swelling, tenderness, and instability.  He reported that he wore an ankle brace on both ankles.  He denied current treatment. Range of motion of the left ankle revealed plantar flexion to 10 degrees with no objective evidence of pain and plantar dorsiflexion to 15 degrees with no objective evidence of pain.  The Veteran was able to perform three repetitions with no loss of range of motion.  The examiner noted that there was functional impairment, including less movement than normal and swelling.  There was also evidence of pain on palpation.  Muscle strength was 5/5, and there was no laxity.  The examiner also found that there was no ankylosis of the ankle, subtaler, and tarsal joint.  The examiner noted that there was normal gait, and that the Veteran exhibited guarding beyond that expected for the condition as described.  The Veteran noted occasional use of a cane for ambulation.  An X-ray of the left ankle showed a small chronic heel spur posteriorly, and normal ankle mortise.  The diagnosis was left ankle sprain.  The examiner reported that the Veteran's left ankle condition impacted his ability to climb stairs, ladders, and scaffolding.  Additionally, it impacted the Veteran's ability to traverse uneven terrain, to run, and to stand for a prolonged period of time.  Last, the examiner reported that the Veteran's left ankle disability did not cause functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.

After thorough consideration of the evidence of record, the Board concludes that an increased rating greater than 20 percent is not warranted for the Veteran's service-connected left ankle disability.  The Veteran's current 20 percent evaluation is based on marked limitation of ankle motion under Diagnostic Code 5271.  Thus, he is currently receiving the maximum rating available under Diagnostic Code 5271.  

Diagnostic Code 5270 provides for an increased rating of 30 percent where the evidence demonstrates that there is ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  

The evidence of record does not demonstrate ankylosis of the left ankle.  A May 2009 VA examination found plantar flexion from 0 to 35 degrees with pain throughout, and dorsiflexion from 0 to 10 degrees with pain throughout.  A July 2011 examination revealed plantar flexion from 0 to 38 degrees and dorsiflexion from 0 to 8 degrees.  An October 2012 VA examination found plantar flexion from 0 to 10 degrees with no pain and dorsiflexion from 0 to 15 degrees with no pain.  The October 2012 VA examiner specifically reported that there was no ankylosis.

The Board acknowledges the Veteran's representative's argument that a 30 percent rating is warranted in this case pursuant to Diagnostic Code 5270 because the May 2009 VA examiner found pain throughout range of motion, showing an inability to move the left ankle without pain.  

An increased rating under Diagnostic Code 5270 is not based upon limited motion.  Diagnostic Code 5270 provides for a 30 percent rating when the ankle is ankylosed in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  Although the May 2009 examiner did not state whether there was any ankylosis, the October 2012 VA examiner specifically found that there was no ankylosis of the ankle despite markedly more limited range of motion of the left ankle.  The Veteran's representative argues that the May 2009 VA examiner's finding of pain with any movement of the left ankle is equivalent to a finding of ankylosis.  However, ankylosis is more than a mere inability to move the ankle.  As noted above, ankylosis is defined as an immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis, 3 Vet. App. 259.  Ankylosis has also been defined as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  The medical evidence of record does not show that ankylosis was present at the time of the May 2009 VA examination, and the October 2012 VA examiner specifically found that ankylosis was not present.

Even with consideration of the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995)(functional impairment due to pain must be equated to loss of motion) there has been no demonstration of functional impairment comparable to ankylosis.  The evidence of record does not show functional impairment comparable to ankle ankylosis, even with consideration of pain, as the evidence does not tend to show that the left ankle has been rendered essentially immobile due to pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  While there was pain throughout range of motion studies in May 2009, the evidence does not demonstrate that the Veteran's left ankle disability significantly impaired his ability to ambulate, as is evidence by his mere occasional use of an ankle brace at that time.  Further, the October 2012 VA examiner found that the functional limitations caused by the Veteran's left ankle disability impacted his ability to climb stairs, ladders, and scaffolding; to traverse uneven terrain; to run; and to stand for a prolonged period of time.  There is no indication that the left ankle disability rendered the Veteran's left ankle immobile.  Last, the VA examiner in October 2012 did not find functioning of the Veteran's left ankle to be so diminished that amputation and use of prosthesis would equally serve the Veteran.  Accordingly, an increased rating greater than 20 percent is not warranted for the Veteran's left ankle disability under Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

The Board has also considered the applicability of Diagnostic Code 5262.  Diagnostic Code 5262 provides that malunion of the tibia or fibula with slight knee or ankle disability warrants a 10 percent evaluation; with moderate knee or ankle disability a 20 percent evaluation is warranted, and with marked knee or ankle disability a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  Nonunion of the tibia or fibula with loose motion requiring a brace warrants a 40 percent evaluation.  Id.  The evidence of record does not establish that the Veteran has either malunion or nonunion of the tibia or fibula.  Therefore, the Veteran does not meet the requirements to be awarded a greater disability rating under Diagnostic Code 5262. 

For the foregoing reasons, the Board finds that an increased rating greater than 20 percent is not warranted for the Veteran's service-connected left ankle disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher evaluation than that assigned for the Veteran's claim for a higher rating for a left ankle disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Right Shoulder Disability

Service connection for right shoulder rotator cuff and biceps tendon tear with scar was granted in a September 2010 rating decision, and an initial rating of 30 percent was assigned, effective December 7, 2009, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran has appealed the initial 30 percent evaluation assigned to his right shoulder disability.
Diagnostic Code 5201, for limitation of the arm, provides for a 30 percent rating when limitation of the major arm is at shoulder level or midway between the side and shoulder level, and a maximum 40 percent evaluation when limitation of motion of the major arm is to 25 degrees from the side.

A December 2008 report from K. Doolittle, M.D., indicates that there was decreased range of motion and impingement signs in the right shoulder.  Range of motion of the right shoulder showed abduction to 90 degrees, adduction to 45 degrees, flexion to110 degrees, extension to 45 degrees, internal rotation to 45 degrees, and external rotation to 60 degrees.  The evidence shows positive impingement, Hawkins, and abduction signs as well as pain and weakness with the supraspinatus isolation test.  The incisions were found to be well-healed.  There was a negative Labral click sign and a negative drop sign.  There was no instability in the joints.  There was also no evidence of effusion or swelling, and a neurovascular examination was normal.  He restricted the Veteran to no use of the right arm and no lifting over two pounds.  

Private treatment records from J. Bishop, M.D. in December 2008 reflect that the Veteran was 3 1/2 months post right shoulder operation.  The Veteran reported pain, weakness, and stiffness.  Physical examination showed that the incisions were healed, neurovascular examination was intact, and motion was "not that bad."  There was no true stiffness, and strength was intact.  A March 2009 record reflects continued complaints of right shoulder pain with overhead physical therapy activities and with tasks such as buttoning his pants.  Dr. Bishop noted tenderness in the musculature of the shoulder and decreased range of motion of the joint.  A June 2009 record notes that the Veteran's right shoulder pain was improving, but was not completely better.  Dr. Bishop reported that the Veteran was okay when his arms were close to his body, but abduction and anything overhead with lifting was very difficult.  He was not able to lift 50 pounds away from his body.  Physical examination showed that incisions were healed, neurovascular examination was intact, and motion was intact.  Motion was reported as symmetric but uncomfortable.  Strength was 5/5 with no shoulder instability.  In September 2009, Dr. Bishop indicated that the Veteran could not throw a ball well, and could not do overhead activities well.  He noted anterior pain and some posterior pain, as well as clicking and catching in the shoulder.  Physical examination showed that the incisions were healed and a neurovascular examination was intact.  There was no crepitus with range of motion, and there was full and symmetric range of motion.  There was no deficit and strength was good, but the Veteran resisted elevation.

A March 2009 functional capacity evaluation reveals that the Veteran reported right slight shoulder pain during waist-to-crown lifts.  The examiner noted a slight decrease in right shoulder range of motion and strength.

VA treatment records from December 2008 through 2014 note complaints of and treatment for right shoulder pain.  A March 2010 record indicates that the Veteran reported right shoulder painful range of motion in all planes and tenderness in both the subacromial and bicipital regions.  A drop arm test was negative.  

In August 2010, the Veteran underwent a right shoulder examination.  The Veteran reported sharp pain in the right shoulder when he reaches above shoulder height, loss of range of motion, and loss of strength.  He indicated that he is unable to throw with his right arm, and unable to sleep on his right side.  Physical examination showed tenderness over the entire right shoulder and four arthroscopy scars on the shoulder as well as a scar over the AC joint measuring 4.7 centimeters (cm.).  There were no scar abnormalities and the scars did not interfere with joint motion.  Range of motion showed forward flexion from 0 to 55 degrees with pain to 65 degrees; abduction from 0 to 15 degrees with pain to 36 degrees; external rotation from 0 to 5 degrees; internal rotation from 0 to 90 degrees; and extension from 0 to 20 degrees with pain to 30 degrees.  Grip strength was 70 pounds, and pinch strength was 20 pounds.  Biceps strength was 4/5 with pain; triceps strength was 5/5; and deltoid strength was 3/5 with pain.  Repetitive motion of the shoulder caused increased pain.  X-rays revealed widening of the acromioclavicular joint with metallic tacks in the humeral head compatible with the noted surgery.  MRI of the right shoulder revealed evidence of a repair of a torn supraspinatus tendon with no indication of re-tear.  The diagnosis was rotator cuff and biceps tendon tear of the right shoulder, status post surgical repair times two, with residuals of pain and limitation of motion.

In October 2012, the Veteran underwent another VA shoulder examination.  The Veteran reported pain in the shoulder with restricted motion.  He indicated that he was right-hand dominant.  The Veteran denied flare-ups impacting the function of the shoulder.  Range of motion of the right shoulder showed flexion to 90 degrees with pain and abduction to 90 degrees with pain.  Repetitive use testing was conducted, which did not further reduce the Veteran's right shoulder range of motion.  The examiner reported that the Veteran did not have any additional limitation of motion of the shoulder or arm following repetitive use testing.  The only functional impairments after repetitive use was reported as less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation of the joints, soft tissue, or biceps tendon of the shoulder, although there was guarding of both shoulders.  Muscle strength was noted as 5/5, and there was no ankylosis of the shoulder.  A Hawkins' impingement test was negative, but an empty-can test was positive on both shoulders.  The Veteran was unable to perform an external rotation / infraspinatus strength test and a lift-off subscapularis test.  There was no evidence of mechanical symptoms, such as clicking or catching, and there was no history of recurrent dislocation.  There was no AC joint condition or any other impairment of the clavicle or scapula, and there was no tenderness to palpation of the AC joint.  A cross-body adduction test was positive.  There was no evidence of total shoulder joint replacement, but there was evidence of arthroscopic surgery in the right shoulder.  There were scars found resulting from the arthroscopic surgery, but none of the scars were painful, unstable, or with a total area greater than 39 square cm. (6 square inches).  

The examiner noted that the Veteran exhibited pain with all movements of the shoulder and testing, and that he had a notable divot in the right posterior deltoid area which may be from steroid injections, but are not consistent with muscle atrophy.  The examiner stated that the Veteran was able to elevate his right shoulder higher to remove his shirt than demonstrated on range of motion testing (estimated by about 30 more degrees of flexion).  The scars were reported to be linear, all well healed, with no adhesions, keloid, or tenderness.  The scars measured as follows:  1) superior shoulder, 4 cm.; 2) anterior shoulder, 1 cm., 1.5 cm.; 3) anterolateral shoulder, 1 cm.; 4) posterior right shoulder with 2 cm. linear area of divot (subcutaneous atrophy, normal skin, normal muscle surrounding this area) with approximately 3 to 4 millimeters of divot.  

The examiner further found that the Veteran's right shoulder disability did not cause functional impairment of such extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays of the shoulders revealed arthritis in the right shoulder.  The examiner noted that the Veteran's right shoulder disability limited lifting overhead, lifting objects, carrying anything, and reaching with weight.  The diagnosis was right shoulder rotator cuff tears.

VA treatment records from 2010 through 2014 reveal continued treatment for a right shoulder disability.  In August 2011, the Veteran received a steroid injection for right shoulder pain.  Physical examination at that time showed well-healed anterior and posterior scars; active forward flexion to 120 degrees with pain at 90 degrees; and active abduction to 60 degrees with pain.  There was no erythema, warmth, or rash, and no obvious effusion.  There was moderate tenderness in the subacromial region posteriorly, no tenderness in the bicipital groove, and a "popeye" muscle for the biceps consistent with a rupture of the long head of the biceps.  February and May 2012 treatment records indicate that physical examination of the right shoulder showed well-healed anterior and posterior scars.  There was active forward flexion to 135 degrees with discomfort at 120 degrees; and active abduction to 110 degrees with discomfort.  There was no erythema, warmth, or rash, and no obvious effusion.  There was minimal tenderness in the subacromial region posteriorly, and no tenderness in the bicipital groove.  A "popeye" muscle was present for the biceps consistent with a rupture of the long head of the biceps.  The diagnosis was status post repair of the right rotator cuff with rupture of the long head of the right biceps.  An August 2014 record reflects right shoulder range of motion with flexion to 140 degrees, abduction to 130 degrees, and internal and external rotation to 60 degrees.

After thorough consideration of the evidence of record, the Board concludes that an initial rating greater than 30 percent is not warranted for the Veteran's right shoulder disability.  The persuasive medical evidence of record does not indicate that the Veteran's right arm was limited to 25 degrees from the side at any time since the initial grant of service connection.  In that regard, the range of motion findings of record, with consideration of functional loss due to pain, include a December 2008 finding of abduction to 90 degrees; an August 2011 finding of abduction to 60 degrees with pain; February 2012 and May 2012 findings of abduction to 110 degrees with pain; an October 2012 finding of abduction to 90 degrees with pain; and an August 2014 finding of abduction to 130 degrees with pain.  The Board acknowledges that there is one finding in August 2010 of abduction to 36 degrees with pain starting at 15 degrees; however, the Board does not accord significant probative value to this singular finding, as it appears to be an aberration and significantly at odds with the majority of the medical findings, both before and afterwards.  As such, the Board does not afford that one finding any significant weight.  Accordingly, as the persuasive medical evidence of record does not show that right arm range of motion was limited to 25 degrees from the side during the time period pertinent to this appeal, an initial rating greater than 30 percent is not warranted for right arm limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has also considered whether the Veteran's right shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for any part of the appeal period.  DeLuca, 8 Vet. App. at 206.  There is evidence that the Veteran experienced pain during range of motion testing in the majority of the physical examinations performed.  Nonetheless, the reduced limitation of motion due to pain was considered by the Board in the first instance, and as discussed above, does not reflect reduced range of motion sufficient to warrant a higher initial rating because, even with consideration of the additional loss of motion, the evidence does not reflect that range of motion of the right arm was more nearly reduced to 25 degrees from the side.  Otherwise, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating. 

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the objective medical evidence of record does not reflect ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).  Accordingly, an increased rating for the Veteran's right shoulder disability is not warranted based on alternate diagnostic codes.

The Board has also considered whether a separate evaluation is warranted for the Veteran's right shoulder scars.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  A separate rating for the Veteran's right shoulder scars is not warranted in this case, as there is no evidence that the Veteran's scars were painful, unstable, or in excess of 6 square inches.  38 C.F.R. § 4.118 (2014).

Based on the foregoing, an initial evaluation greater than 30 percent for the Veteran's service-connected right shoulder disability is not warranted.  The preponderance of the evidence is against the assignment of an initial rating greater than 30 percent, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Other Considerations

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for ratings of the Veteran's service-connected left ankle and right shoulder disabilities.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2014).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology is contemplated by the rating criteria for a 20 percent rating for a left ankle sprain and a 30 percent rating for right shoulder rotator cuff and biceps tendon tear with scars, and the Veteran's symptoms do not more nearly approximate the symptoms set forth for ratings higher than those assigned.  Accordingly, a referral for extraschedular consideration of the Veteran's service-connected left ankle and right shoulder disabilities is not warranted.

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.


ORDER

Entitlement to an increased disability rating greater than 20 percent for a left ankle sprain is denied.

Entitlement to an initial disability rating greater than 30 percent for right shoulder rotator cuff and biceps tendon tear with scars is denied.


REMAND

The Veteran most recently underwent a VA examination to determine the current severity of his service-connected lumbar spine disability in October 2012.  The VA examiner reported that there was flexion of the thoracolumbar spine to 10 degrees with pain at 0 degrees, extension to 10 degrees with pain at 0 degrees, right and left lateral flexion to 5 degrees with pain at 0 degrees, right lateral rotation to 20 degrees with pain at 0 degrees, and left lateral flexion to 15 degrees with pain at 0 degrees.  The examiner noted that the Veteran exhibited more discomfort than typically expected for the findings on the magnetic resonance imaging scan (MRI).  The Veteran was able to perform repetitive use testing, and strangely, his post-test extension, right and left lateral flexion, and right and left lateral rotation increased in degrees from the original range of motion test.  There was significant pain reported during the October 2012 VA examination, and the range of motion findings reported suggest a possibility of ankylosis when considering the level of pain associated with range of motion.  Although there was some range of motion shown on examination, it was very limited.  Thus, it is unclear whether the findings indicate that the Veteran's lumbar spine disability more nearly approximates a finding of unfavorable ankylosis, as the examiner did not report whether there was any ankylosis of the spine.  As the October 2012 VA examination does not provide all of the information necessary to properly rate the Veteran's service-connected lumbar spine disability under the pertinent rating criteria, the Board finds it to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Accordingly, a new VA examination should be provided to determine whether there is any ankylosis of the thoracolumbar spine.

With regard to the claim for entitlement to a TDIU, the Board finds that a new examination must be provided to determine the impact of all of the Veteran's service-connected disabilities upon his employability.  The October 2012 VA examiner noted that the Veteran had not worked since 2007 and opined that "the undersigned does not identify a service-connected condition which precludes sedentary work."  The Board finds this opinion to be inadequate, as it does not take into consideration the impact of all service-connected disabilities upon the Veteran's employability, and provides no supporting explanation or rationale.  Accordingly, the Veteran should be provided with a new VA examination to determine the impact of all of his service-connected disabilities on his employability.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints and findings attributable to the Veteran's service-connected lumbar spine disorder.  The examiner must perform any indicated tests, to include nerve conduction and/or electromyography studies, to evaluate any reported radiating pain.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's low back disorder.

2.  Provide the Veteran with an examination to determine the effects of all of his service-connected disabilities, in combination, on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to the following:

*Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience? 

The opinion provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resort to speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


